UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33196 Isilon Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2101027 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 3101Western Ave Seattle, WA (Address of principal executive offices) 98121 (Zip code) Registrant’s telephone number, including area code: 206-315-7500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, par value $0.00001 per share The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso No þ Indicate by check mark whether the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes oNoþ The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarterwas $94,909,888. Shares of voting stock held by each officer and director and by each person who, to the registrant’s knowledge, owns 5% or more of the outstanding voting stock (as publicly reported by such persons pursuant to Section13 and Section16 of the Securities Exchange Act of 1934)have been excluded in that such persons may be deemed to be affiliates of the registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 6, 2009, 63,890,137shares of the registrant’s Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE PartIII incorporates certain information by reference from the definitive proxy statement for the Annual Meeting of Stockholders scheduled for April 20, 1 TABLE OF CONTENTS PartI Item1. Business 3 Item1A. Risk Factors 19 Item1B. Unresolved Staff Comments 36 Item2. Properties 36 Item3. Legal Proceedings 36 Item4. Submission of Matters to a Vote of Security Holders 36 PartII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item6. Selected Financial Data 40 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item7A. Quantitative and Qualitative Disclosures About Market Risk 58 Item8. Financial Statements and Supplementary Data 59 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 87 Item9A. Controls and Procedures 87 Item9B. Other Information 87 PartIII Item10. Directors and Executive Officers of the Registrant 88 Item11. Executive Compensation 88 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 88 Item13. Certain Relationships and Related Transactions 88 Item14. Principal Accounting Fees and Services 88 PartIV Item15. Exhibits and Financial Statement Schedules 88 Signatures 91 EXHIBIT 23.1 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents Special NoteRegarding Forward-Looking Statements We have made forward-looking statements in this document, all of which are subject to risks and uncertainties. When we use words such as “may”, “anticipate,” “expect,” “intend,” “plan,” “believe,” “seek,” and “estimate” or similar words, we are making forward-looking statements. Forward-looking statements include information concerning our possible or assumed future business success or financial results. These forward-looking statements include, but are not limited to statements regarding: our competitive environment; general economic and industry conditions and macroeconomic factors affecting the U.S. and global economies; the anticipated growth of file-based data; the expected demand for and benefits of our storage products; our future business plans and growth strategy; our ability to improve existing products and to develop new and future products; our anticipated revenue and expenses; our ability to further grow into enterprise accounts; our ability to add value-added resellers and distributors and improve our channel performance in the U.S. and internationally; our ability to improve and enhance demand generation; our ability to improve and ehance customer support and service; our ability to realize operating leverage and realize efficiencies in our sales model by leveraging partners and selling to existing customers; anticipated results of potential or actual litigation; statements relating to our financial restatement and the remediation of our internal controls; the anticipated sufficiency of our current office space and ability to find additional space as needed; anticipated development or acquisition of intellectual property and resulting benefits; expected impacts of changes in accounting rules, including the impact on deferred tax benefits; the impact of governmental regulation; employee hiring and retention, including anticipated reductions in force and headcount; the future payment of dividends; use of cash, cash needs and ability to raise capital;potential liability from contractual relationships. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us and described in Part I, Item 1A. of this Annual Report on Form 10-K. On December12, 2006, we effected a 1-for-2.4 reverse split of our issued and outstanding common stock. Historical share numbers and prices throughout this report on Form10-K are split-adjusted. In this report, “Isilon Systems,” “the company,” “we,” “us,” and “our” refer to Isilon Systems, Inc., and its consolidated subsidiaries, unless the context otherwise dictates. ITEM1.Business Overview We provide scale-out NAS storage systems – combining our proprietary OneFS® operating system software and unique clustered architecture – for file-based data, including video, audio, digital images, computer models, PDF files, scanned images, reference information, test and simulation data, and other file-based information. We designed and developed our scale-out NAS solutions specifically to address the needs of storing and managing file-based data. Our systems are comprised of three or more nodes. Each node is a self-contained, rack-mountable device that contains industry standard hardware, including disk drives, a central processing unit, or CPU, memory chips and network interfaces, and is integrated with our OneFS operating system software, which unifies a cluster of nodes into a single shared resource. Through the end of fiscal 2008, we have sold our scale-out NAS storage systems to more than 900 customers across a wide range of industries. We sell our products directly through our field sales force and indirectly through a channel partner program that includes more than 180 value-added resellers and distributors. We were incorporated in the State of Delaware on January 24, 2001.Our principal corporate offices are located in Seattle, Washington.Our corporate Internet address is www.isilon.com.At the Investor Relations section of this website, we make available free of charge our Annual Report on Form 10-K, our Annual Proxy statement, our quarterly reports on Form 10-Q, any Current Reports on Form 8-K, and any amendments to these reports, as soon as reasonably practicable after we electronically file them with, or furnish them to, the Securities and Exchange Commission, or the SEC.The information found on our website is not part of this Form 10-K.In addition to our website, the SEC maintains an Internet site at www.sec.gov that contains reports, proxy and information statements, and other information regarding us and other issuers that file electronically with the SEC. 3 Table of Contents Industry Background Proliferation of File-Based Data Information is increasingly recorded and communicated in images and pictures rather than text and words. This trend is resulting in the creation of innovative new file-based applications in computer processing, digital imaging, video, satellite imagery, Internet services, business analysis, and visualization displays, modeling and simulation. These new applications, combined with higher levels of digital resolution and the adoption of high-bandwidth communication networks, are driving the widespread proliferation of file-based data. As more business and consumer activities create and utilize file-based data and applications, the need for ways to store, manage and access this information is growing rapidly. The worldwide market for external disk storage systems is expected to grow to approximately $24.1billion in 2011.
